Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered November 2, 2006, which denied claimant’s motion to confirm and granted the liquidator’s cross motion to disaffirm the report of the special referee, and denied the claim, unanimously affirmed, without costs.
The liquidator was not required to pay the claim resulting from the settlement. Its denial of the claim on the ground the settlement violated the stay was rational and within its broad power to implement the legislative policy embodied in the statutory liquidation scheme (see generally Matter of New York Pub. Interest Research Group v New York State Dept. of Ins., 66 NY2d 444, 448 [1985]). Contrary to claimant’s contention, the liquidator, acting in its governmental capacity, was not subject to estoppel for failure to respond to claimant’s requests to consent to the proposed settlement (see Serio v Ardra Ins. Co., 304 AD2d 362 [2003], lv denied 100 NY2d 516 [2003]). In any event, there was no basis for estoppel (see Baje Realty Corp. v Cutler, 32 AD3d 307 [2006]).
In view of the foregoing, we need not reach the other grounds urged for affirmance. We have considered claimant’s other contentions and find them unavailing. Concur—Andrias, J.P., Gonzalez, Sweeny, McGuire and Malone, JJ.